Order filed March 6, 2018




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-18-00136-CV
                                    ____________

                   IN RE CHRISTOPHER J. RUSSO, Relator


                         ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                    On Appeal from the 295th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-24818

                                      ORDER

      Relator Christopher J. Russo filed a motion for leave to file documents under
seal. Relator requests that documents associated with three entries listed in the
sworn mandamus record, designated as MR_001096–001299, MR_001431–001632,
and MR_001670–1683 with 1,538 purportedly privileged underlying documents,
were submitted to the trial court in camera and under seal pursuant to the trial court’s
August 3, 2017 order.

      The August 3, 2017 order is not a sealing order, and relator has not provided
this court with a copy of an order signed by the trial court sealing the documents.
One of the exceptions to the definition of “court records” in Texas Rule of Civil
Procedure 76a(2) is “all documents filed with a court in camera, solely for the
purpose of obtaining a ruling on the discoverability of such documents.” Tex. R.
Civ. P. 76a(2). We are maintaining the documents in camera but cannot seal them
absent a trial court order sealing the documents.

      We are unable to determine whether the documents that we are maintaining
in camera are the same documents that the trial court reviewed in camera. Relator
has twenty days from the date of this order to provide an order from the trial court
confirming that the documents filed in camera with this court are the same
documents that the trial court reviewed.

                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Jamison.